                     r

¦V        rxi   n.       r   cri     '-\           -      f_       .5;        \     \-tr~


                                                              i
                                        A-.t: .t. yj    ~\ C ¦     l/ -t v   (- <   rxC- ft -   1fcj   '   Cl, \




t-   ..          i, a        l - ,   i vx \   L




                                           X i' .-V'C) is-t .g L   l-    Vvy v
                 -      pueqsnq- a jaq q paiinEsse
        Pa aq peif 'aqs 5B i uiB[dai o oj sjaqajedsip papeb ubihom y
          , ; iawoia A\wa
                    ¦     ¦ quapp i snoauBpaasiui;
        p up yCyodi) id aijpuirp i lodsu J} HWEM qi ap e api aA uapajs b
          a.iaAoaa.i so iqn jo nqy.in qatipsiui puiraua a iqSop b padoa
          @»S4. ip o vq. ¦siiiiB[d&cxj piBsrsB OAq paiE isaAut osjb sjaaqjQ!
          ,'¦ A- sstt jo ajqB}jodai-uou aajqi pire ssedsaj {buiuiud uoquajap
      ' „rq pajjB SmpBAaqai aSjBqa osp sem aap 'JaqfiAi oiuiuioq suibSb
      V aS d a ni pa nsa 14U'P|dui0D j[nBSSB {Enxas Auo[ajjo uopESpsaAiij
 'h .         ' swodan juappui
 fl   £i        '        L   11             J             v       J
      ~     • ¦ "OOS Zj 1B s puog -Ajuifm jipoq sastiBa
i-?   r B E qiiM &Szeq? uos.iajjaf 'gg Suno BjjauoQ B auuBqs,
                                 - ooo s B**Pu°a•ooo os$>OOS Z$<
aHivi} Apodoj fa poni tpiA\ poSjBqa jKfs auoq s dpEMais assa{ squug
                               (•00 0£$ »B}as p og pauiqsqns
        uoissossod ji/A paS.iPi    c i isinoq ubiai   s   pJBMa s Siejo ojj, 1
                                           , 805$ 49S puog • aieaixoju!
        asupw Sni Li qii \ fjoS uip Kosaajjaf qE oy uu q jaqdojsja p.
                                  •uoAiSqunouiE puoq on 'aouajop1 pjoqasnoq:
        /AfiioSj fnessb qii -i poS.iBip uosjajqaf LZ Ed Ma'qpBjN uopuBjg
                                             ¦doaiS funouiE puoq on 'ssfstej '
        aj Bj.iodai-uou oa j qii paS inp uo .iopa gq puBfpaN aurw
              ; ; • ' ¦000f00X$lB13spuo -aauB4sqnS/;
          aqOjiquo) p jo uoissassod jo aSjeqa e uo Ajuuoq uosujbh uiojj
        ojiijropoj puoq iM aSaBqa uosiajja] 81 . p[BU,0(pjAl Ef) iUB]iaq
                              'U() $-XB X3S og atmjppoj puoq QSZ$> 00I$<
        Apa oj jo 4]atp qiiA\ oSjp j uqsJBM 'W uoisuqof aiuuiNBOuoqo
                                      U0() 0S$ as puo ¦uodca \-AipBapE
           .tiV 4IttussB paqBA&isSSB paSaBifa uosaajjaf at uosaqofsrodofa
